Citation Nr: 1031725	
Decision Date: 08/24/10    Archive Date: 09/01/10

DOCKET NO.  08-36 191	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for residuals of frostbite, 
left middle finger.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

Shana Z. Siesser, Associate Counsel




INTRODUCTION

The Veteran served on active duty from February 1954 to January 
1956.

This matter comes before the Board of Veterans' Appeals (Board) 
from an April 2008 rating decision of a Department of Veteran's 
Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

The Veteran's claim of service connection for residuals of 
frostbite to his left middle finger must be remanded for a VA 
medical opinion to clarify whether the Veteran has a disability 
and if such disability is a result of his active service.  38 
C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 
(2006) (discussing circumstances when a VA examination is 
required).

The Veteran contends that he developed frostbite during service 
and continues to experience residuals of that frostbite on his 
left middle finger.  Lay testimony is competent to establish the 
presence of observable symptomatology.  Layno v. Brown, 6 Vet. 
App. 465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 
405 (1995) (lay person competent to testify to pain and visible 
flatness of his feet).  Accordingly, the Veteran is competent to 
testify that he experienced frostbite during service and that he 
has residuals of that disorder since service.  See Buchanan v. 
Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006).  

Additionally, the Veteran's service treatment records were 
destroyed in a 1973 fire at the National Personnel Records Center 
(NPRC), a military records repository, and attempts to 
reconstruct these records have been unsuccessful.  That the 
Veteran's service treatment records are presumed to have been 
destroyed creates no presumption either for or against the claim.  
Washington v. Nicholson, 19 Vet. App. 362 (2005); Cromer v. 
Nicholson, 19 Vet. App. 215 (2005).  Instead, the Board must 
examine and evaluate the evidence of record, based upon an 
evaluation of its probative value, with a heightened obligation 
to consider the benefit of the doubt.  Vargas-Gonzalez v. West, 
12 Vet. App. 321 (1999); Gilbert, 1 Vet. App. at 49.  Given this 
heightened standard and the Veteran's allegations regarding his 
disorder, a VA examination is necessary prior to adjudicating the 
claim.

Accordingly, the case is REMANDED for the following action:

1.	The RO/AMC will ascertain if the 
Veteran has received any VA, non-VA, or 
other medical treatment for his 
residuals of frostbite that is not 
evidenced by the current record.  The 
Veteran should be provided with the 
necessary authorizations for the 
release of any treatment records not 
currently on file.  The RO/AMC should 
then associate them with the claims 
folder.

2.	Following a reasonable amount of time 
or upon the Veteran's response, the 
RO/AMC will schedule the Veteran for VA 
examination by an appropriately- 
qualified physician to determine 
whether the Veteran's residuals of 
frostbite had its onset during his 
period of active military service. 

The following considerations will 
govern the examination:

a.	The claims folder, and a copy of this 
remand will be reviewed by each 
examiner in conjunction with the 
examination, and the examiner(s) must 
acknowledge receipt and review of 
these materials in any report 
generated as a result of this remand.

b.	The examiner must provide an opinion 
as to whether the Veteran currently 
has residuals of frostbite to his 
left middle finger that was incurred 
in, or is related to, any incident of 
active military service.

c.	A rationale for any opinions 
expressed should be provided.  If the 
examiner is unable to state an 
opinion without a resort to 
speculation, he or she should so 
state.

d.	Any other necessary examinations must 
be conducted, if deemed necessary by 
the examiner or by the RO/AMC.

3.	The RO/AMC will readjudicate the issue 
of service connection for residuals of 
frostbite of the left middle finger.  
The RO/AMC must ensure that all 
directed factual and medical 
development as noted above is 
completed.  In the event that the 
examination report does not contain 
sufficient detail, the RO/AMC must take 
any appropriate action by return of the 
report to the examiner for corrective 
action.  See 38 C.F.R. § 4.2 (If the 
findings on an examination report does 
not contain sufficient detail, it is 
incumbent upon the rating board to 
return the report as inadequate for 
evaluation purposes).

4.	If the benefit sought on appeal is not 
granted to the Veteran's satisfaction, 
he and his representative should be 
provided with an appropriate 
Supplemental Statement of the Case, 
which sets forth the applicable legal 
criteria pertinent to this appeal.  
They should be given an opportunity to 
respond. 

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
Vito A. Clementi 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


